                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION


CHAD GILBERT                                                                  PLAINTIFF


VS.                                   CASE NO. 3:18CV00198 PSH


NANCY A. BERRYHILL, Acting Commissioner,
    Social Security Administration                                            DEFENDANT



                                             ORDER

      Plaintiff Chad Gilbert (“Gilbert”), in his appeal of the final decision of the Commissioner of

the Social Security Administration (defendant “Berryhill”) to deny his claim for Disability Insurance

benefits (DIB) and supplemental security income (SSI), contends the Administrative Law Judge

(“ALJ”) erred in failing to resolve an apparent conflict between the testimony of the vocational

expert (“VE”) and the Dictionary of Occupational Titles (“DOT”), and in properly formulating his

residual functional capacity (“RFC”) assessment and a proper hypothetical question to the VE. The

parties have ably summarized the medical records and the testimony given at the administrative

hearings conducted on September 29, 2016, and on March 6, 2018.1 (Tr. 56-90, 91-134). The Court

has carefully reviewed the record to determine whether there is substantial evidence in the

administrative record to support Berryhill’s decision. 42 U.S.C. § 405(g). The relevant period for

purposes of Gilbert’s disability determination is from the alleged onset date of January 30, 2015,

            1

A second administrative hearing occurred after the Appeals Council remanded the case, directing
the ALJ to, among other things, identify and resolve any conflicts between the VE testimony and
the DOT. (Tr. 188-189).

                                                 1
through May 7, 2018, the date of the ALJ’s decision.

       Failure to Resolve an Apparent Conflict between the VE’s testimony and the DOT.

       At the outset of the March 6, 2018, administrative hearing, the ALJ addressed VE Stacey

McIssac (“McIssac”), stating, “Please keep in mind any opinions you have about the work history

or any hypothetical questions I might ask that have information that differs from the information in

the Dictionary of Occupational Titles that I need you to, you know, explain what the issues are and

the differences.” (Tr. 95). Subsequently, McIssac was asked to opine if a worker of Gilbert’s

background could perform work in the national economy. In pertinent part, McIssac was asked to

assume Gilbert was limited to work requiring simple work instructions, making judgments in simple

work-related situations, and responding appropriately to minor changes in the usual work routine.

McIssac testified such a worker could perform the jobs of call out operator and surveillance monitor.

(Tr. 125-133). Both of these jobs are, according to the DOT, performed at level 3 intellectual

development level, which requires the ability to apply “commonsense understanding to carry out

instructions furnished in written, oral, or diagrammatic form. Deal with problems involving several

concrete variables in or from standardized situations.” DOT, page 1011 (4th rev.ed. 1991). McIssac

was not asked to, and did not, explain any conflict between the reasoning ability of the hypothetical

worker described by the ALJ and the reasoning ability required by the jobs she cited. Similarly, the

ALJ, in his May 10, 2018 decision, did not address the alleged conflict in reasoning level between

McIssac’s testimony and the DOT.2 (Tr. 15-27).

       The parties agree that two recent Eighth Circuit cases offer some guidance. In Thomas v.

            2

The ALJ noted McIssac’s testimony varied from the DOT regarding sit/stand options. However,
since the DOT does not address sit/stand options, the ALJ held there was a reasonable explanation
for the discrepancy. (T. 26).

                                                 2
Berryhill, 881 F.3d 672 (8th Cir. 2018), the Court found an apparent conflict existed between an RFC

limitation to one to two steps tasks and reasoning level 3 jobs, explaining:

       By incorporating the definition of level-one reasoning into the RFC, the ALJ
       indicated “that [Thomas] could perform only occupations at [that] reasoning level.”
       See Moore v. Astrue, 623 F.3d at 604. An apparent conflict thus existed between the
       vocational expert's testimony that someone limited to “1 to 2 step tasks” could work
       as a new accounts clerk and the DOT description that being such a clerk involves a
       higher level of reasoning. See Rounds v. Comm'r of SSA, 807 F.3d 996, 1003 (9th
       Cir. 2015); see also Porch v. Chater, 115 F.3d 567, 571–72 (8th Cir. 1997). Because
       that conflict was “apparent” and not just “possible,” the ALJ needed to do more than
       have the expert affirm that his testimony was consistent with the DOT. Moore v.
       Colvin, 769 F.3d at 990. Under the Commissioner's own policy, the ALJ was
       required to elicit from the expert an opinion on whether there is a “reasonable
       explanation” for the conflict and determine whether the expert's testimony warranted
       reliance despite the conflicting information in the DOT. Id. at 989–90. In the absence
       of that inquiry, the expert's testimony did not constitute substantial evidence on
       which the Commissioner could rely to conclude that Thomas was not disabled due
       to the existence of jobs in the national economy that she can perform.

881 F.3d at 678.

       In Stanton v. Comm’r Soc. Sec., 899 F.3d 555 (8th Cir. 2018), the ALJ relied on the VE’s

testimony that the plaintiff could work as a hospital or industrial cleaner, a job which required the

worker to employ level 2 reasoning. The ALJ’s hypothetical question limited the plaintiff to the

ability to “understand, retain and carry out simple one to two step instructions,” language which

corresponds directly to the DOT’s description of level 1 reasoning – “Apply commonsense

understanding to carry out one- to two-step instructions.” 2 DOT at 1011. The Court determined

it was error for the ALJ to accept the VE’s testimony without a reasonable explanation, since the

VE’s testimony amounted to a statement that the plaintiff, although limited to level 1 reasoning jobs,

could nonetheless perform a job which the DOT described as having a requirement of level 2




                                                  3
reasoning.3 Id. at 559.

       While Thomas and Stanton are helpful, these cases are not decisive. The ALJ in those cases

used language which mirrored the DOT definition of level 1 reasoning – both cases using the phrase

“1 to 2 step instructions.” Rather than describing Gilbert’s abilities in terms which track the DOT

language, the ALJ here found Gilbert “retains the mental ability to understand, remember, and carry

out simple job instructions; make judgments in simple work-related situations; respond appropriately

to co-workers/supervisors and the public; and respond appropriately to minor changes in the usual

work routine.” (Tr. 20) (emphasis added).

     Had the ALJ limited Gilbert to jobs requiring 1 to 2 step instructions, the undersigned would

reverse and remand based upon Thomas and Stanton. However, the limitations cited by the ALJ are

less clear than the language utilized in those cases. Other cases shed some light on how to proceed

when the ALJ uses non-DOT language to describe a claimant’s abilities. For example, in Smithee

v. Social Security Administration, 2018 WL 3132603, No. 3:17cv175 (E.D. Ark. June 16, 2018), the

ALJ’s hypothetical question to the VE limited the plaintiff to “simple, routine, and repetitive tasks;

simple work-related decisions; simple, direct supervision; and incidental interpersonal contact with

co-workers and the public.” Id. at 3. The VE testified the plaintiff could perform the job of price

tagger, which has a reasoning level of 2. The Court found price tagger job was not beyond the

            3

For comparison’s sake, level 1 reasoning requires a worker to apply commonsense understanding
to carry out one- to two-step instructions and to deal with standardized situations with occasional
or no variables in or from those situations encountered on the job. Level 2 reasoning requires a
worker to apply commonsense understanding to carry out detailed but uninvolved written or oral
instructions and to deal with problems involving a few concrete variables in or from standardized
situations. Level 3 reasoning requires a worker to apply commonsense understanding to carry out
instructions furnished in written, oral, or diagrammatic form and to deal with problems involving
several concrete variables in or from standardized situations. 2 DOT at 1011.

                                                  4
limitations assigned by the ALJ, so that there was no unresolved conflict between the VE’s

testimony and the DOT. In James v. Berryhill, 2018 WL 783083, No. 3:16cv348 BD (E.D. Ark.

Feb. 8, 2018), the ALJ limited the plaintiff to “simple, routine work with simple instructions with

SVP of 1 or 2.” Id. at 1. The VE testified the plaintiff could perform jobs requiring level 3

reasoning. The Court reversed and remanded, finding there was a “discrepancy between the

assigned RFC and the jobs the VE identified (level 1 reasoning v. level 3 reasoning), and the ALJ

did not question the VE about that discrepancy.” Id. at 3. The plaintiff in Hart v. Social Security

Administration, 2019 WL 1412108, No. 5:18cv137 JM/BD (E.D. Ark. March 28, 2019), could,

according to the ALJ, perform unskilled work with “simple, routine, repetitive tasks and make

simple work-related decisions, . . . could work where interpersonal contact is incidental to the work

performed and where supervision is simple, direct, and concrete.” Id. at 1. The VE identified

reasoning level 3 jobs which the plaintiff could perform. Distinguishing both Thomas, where the

ALJ limited the plaintiff to 1- to 2-step tasks, and James, where the ALJ limited plaintiff to SVP 1

or 2 work and the plaintiff had borderline intellectual functioning, the Magistrate Judge found no

conflict between the VE’s testimony and the DOT. The Magistrate Judge also relied on Hillier v.

SSA, 486 F.3d 359 (8th Cir. 2007), where the VE testified that the plaintiff, limited to “simple,

concrete instructions,” could perform the reasoning level 3 job of cashier. Notably, Hillier had

worked as a cashier prior to her alleged onset date of disability, and had demonstrated no mental

deterioration since her cashier days.

       None of the foregoing cases easily resolve whether there is a conflict between McIssac’s

testimony and the DOT. The answer to this question requires the Court to determine, almost in

mathematical fashion, whether the ALJ’s description of Gilbert’s reasoning ability was equivalent


                                                 5
to level 1, 2, or 3 reasoning ability as defined in the DOT. The difficulty of doing this is apparent

from the cases cited herein. Part of the difficulty lies in the variations of the descriptions of

capabilities when ALJs utilize non-DOT language. For example, the ALJ in this case limits Gilbert

to “the mental ability to understand, remember, and carry out simple job instructions; make

judgments in simple work-relate situations; respond appropriately to co-workers/supervisors and the

public; and respond appropriately to minor changes in the usual work routine.” (Tr. 20). This RFC

differs in subtle ways from the limitations in Smithee, James, and Hart. In some instances the ALJ

includes “routine” or “repetitive” in the description of a plaintiff’s abilities, in one instance the ALJ

includes an SVP rating of 2, and in another instance the ALJ limits the plaintiff to doing work with

an SVP rating of 1 or 2.

         The Court is not prepared to find the ALJ’s description of Gilbert’s reasoning ability

equivalent to level 1 as defined in the DOT despite the emphasis on simplicity. Similarly, it is not

clear that the ALJ’s description is equivalent to the DOT’s level 2 definition, as it is not apparent

that Gilbert could “deal with problems involving a few concrete variables in or from standardized

situations.” 2 DOT at 1011. Gilbert’s limitations, including the ability to respond to minor changes,

seem clearly to fall short of level 3 reasoning abilities, such as the ability to deal with problems

involving several concrete variables. Ultimately, arriving at an answer to the question of Gilbert’s

reasoning level is not possible under the circumstances. The record before the Court is inadequate

to determine if Gilbert’s reasoning ability was equivalent to a particular DOT reasoning level. As

a result, the case must be remanded to clarify and obtain additional testimony from the VE. On

remand, the ALJ should specify the highest DOT reasoning level compatible with Gilbert’s ability,

and the VE should, if necessary, explain any discrepancy between Gilbert’s reasoning level and the


                                                   6
reasoning level required by jobs cited by the VE.

     It “is the ALJ’s responsibility to determine a claimant’s RFC based on all relevant evidence,

including medical records, observations of treating physicians and others, and claimant’s own

descriptions of his limitations.” Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001). In this

instance, the ALJ limited Gilbert to simple job instructions, simple judgments, and responding to

minor work routine changes. After the ALJ fixed this RFC, McIssac was responsible for citing jobs

suitable for Gilbert’s RFC. While tempting, it is not permissible for McIssac, or this Court, to alter

the RFC or otherwise change the parameters of the questions posed to her. For example, McIssac

could not assume Gilbert, as a college graduate, could perform level 3 reasoning jobs. Gilbert’s

education, as well as his work history and his daily activities, were all factors considered by the ALJ

in determining Gilbert’s RFC. Since these factors were already examined and weighed by the ALJ

in performing his job of formulating an RFC, reexamination of any of these factors amounts to

changing the RFC. For example, even if Gilbert could perform some daily activities consistent with

level 3 reasoning, this would not change the limitations posed to McIssac. But cf. Hart at 5 (Hart’s

completion of high school, additional training, and ability to cook, read, and watch television cited

as consistent with level-3 reasoning).

     In summary, the ALJ determined Gilbert’s RFC, opting to describe his mental abilities in non-

DOT terms which left unanswered the question of his reasoning level. This lack of precision results

in a conflict between McIssac’s testimony of level 3 reasoning jobs available to Gilbert and the

DOT. While the undersigned knows of no requirement that the ALJ use DOT language, the use of

imprecise non-DOT language runs the risk of remand for clarification, as in this case. Where there

is some doubt that the ALJ’s description matches a particular reasoning level, affirming the decision


                                                  7
is not the preferred course, as the absence of a precise description of a claimant’s reasoning level

should not inure to Berryhill’s benefit. In addition to his responsibility to determine Gilbert’s RFC,

the ALJ is charged with resolving any conflict between McIssac’s testimony and the DOT. Kemp

ex rel. Kemp v. Colvin, 743 F.3d 630 (8th Cir. 2014). The ALJ did not inquire about the conflict and

no explanation was given by McIssac. On remand, the ALJ is directed to cure this defect.

       The case is remanded for further proceedings consistent with this Order.4

       IT IS THEREFORE ORDERED that the final decision of the Commissioner is reversed and

remanded. This remand is a "sentence four" remand within the meaning of 42 U.S.C. § 405(g) and

Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       IT IS SO ORDERED this 29th day of July, 2019.




                                               UNITED STATES MAGISTRATE JUDGE




            4

Finding merit in Gilbert’s first claim, it is unnecessary to examine the other assertion of error.

                                                  8
